UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6601


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY NIGO, a/k/a Capone, Timmy Rios Nigo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Anthony John Trenga, District
Judge. (1:09-cr-00536-AJT-1; 1:15-cv-01394-AJT)


Submitted:   March 30, 2017                 Decided:   April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Nigo, Appellant Pro Se. Lawrence Joseph Leiser, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Timothy Nigo seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§ 2253(c)(2) (2012).      When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).       When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Nigo has not made the requisite showing.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   DISMISSED

                                      2